Exhibit C Liebman Goldberg & Hymowitz LLP Certified Public Accountants 595 Stewart Avenue, Suite 420 Garden City, New York 11530 Telephone (516)228-6600 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of Juniper Group, Inc. on Form S-8 of our report dated April 15, 2010 (which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern), included in the Annual Report on Form 10-K of Juniper Group, Inc. for the year ended December 31, 2009. /s/Liebman Goldberg & Hymowitz, LLP Liebman Goldberg & Hymowitz, LLP Garden City, New York December 15, 2010 - 16 -
